Citation Nr: 0307470	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, inter alia, denied service 
connection for bilateral hearing loss and tinnitus.  

When this case was previously before the Board in April 2000, 
it was remanded to the RO for additional development.  
Following the requested development, the RO granted service 
connection for left ear hearing loss but continued its 
previous denial of the claims for service connection for 
right ear hearing loss and tinnitus.  The case is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  According the veteran the benefit of the doubt, a right 
ear hearing loss was sustained as a result of acoustic trauma 
in service.  

3.  According the veteran the benefit of the doubt, tinnitus 
was acquired as a result of acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2002).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this case in view of the 
disposition reached herein.  

The record shows that the veteran has a current right ear 
hearing loss within the meaning of 38 C.F.R. § 3.385.  On a 
VA audiological evaluation on May 31, 2000, his pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
65
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  These results were said to show a 
sensorineural hearing loss on the right.  

On a VA ENT examination on May 27, 2000, the veteran was also 
found to have bilateral tinnitus.  

The issue is whether either disorder can be attributed to 
service.  Although service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, 38 U.S.C.A. §§ 1110, 1131, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Although the service medical records show that the veteran's 
hearing was evaluated on a number of occasions during 
service, pure tone thresholds on the right were consistently 
within normal limits.  The RO denied service connection 
partly on the basis that the audiometric results in service 
did not show a hearing disability in the right ear under 
38 C.F.R. § 3.385.  However, section 3.385 is for application 
only to determine whether there is current hearing 
disability, not whether the audiometric data in service 
showed a hearing loss as defined by that section.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The RO also denied service connection for right ear hearing 
loss because it determined that the examiners who rendered 
opinions favorable to the veteran had misconstrued the 
audiometric data in service with respect to the right ear, as 
well as the Board's remand, which was taken to suggest that 
the Board had already determined the issue favorably to the 
veteran.  The Board notes, moreover, that the ENT examiners 
who considered the case in May and September 2000 do not 
appear to have taken into account the veteran's occupational 
history following service, which included work as a 
construction worker and carpenter.  A history elicited for a 
VA audiological evaluation in January 1998 indicates that the 
veteran was a heavy equipment operator and used ear 
protection at work.  Ordinarily, medical opinions based on a 
false or inaccurate factual premise are without probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996) (an opinion based 
on an inaccurate factual premise has no probative value).  

However, the ENT physician who reviewed the record in 
September 2000 agreed with the ENT examiner in May 2000 who 
found that the veteran had a sensorineural hearing loss in 
the right ear that was related to service.  Both ENT 
examiners noted that the veteran sustained noise exposure in 
service, and the ENT physician stated in September 2000 that 
"hearing loss can take time to develop and show itself."  
See 38 C.F.R. § 3.303(d) (service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service).  

The record indicates that during service, the veteran served 
on the flight line as a weapons mechanic.  His service 
medical records reveal that hearing evaluations were 
performed while he was serving as a weapons mechanic loading 
and unloading munitions at a Strategic Air Command (SAC) 
base.  This is consistent with what he told the VA 
audiologist on May 31, 2000, when he reported that he was 
exposed to noise while loading bombs onto B-52's in service.  

Although the VA audiologist found that the veteran's hearing 
loss was not acquired as a consequence of service, and while 
it is certainly possible that his current right ear hearing 
loss was acquired as a result of post service noise exposure, 
the Board concludes that the veteran is entitled to the 
benefit of the doubt on this issue.  See 38 U.S.C.A. § 
5107(b).  It is just as likely that the acoustic trauma that 
led to the veteran's sensorineural hearing loss was sustained 
in service as after service.  As the evidence on this point 
is in relative equipoise, the Board concludes that service 
connection for right ear hearing loss is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

Having so concluded, the Board must also accord the veteran 
the benefit of the doubt with respect to the issue of 
entitlement to service connection for tinnitus.  The ENT 
examiner in May 2000 found that the veteran had bilateral 
tinnitus that was directly attributable to the acoustic 
trauma sustained in service.  See 38 C.F.R. § 3.303(a) (each 
condition for which a claimant seeks service connection must 
be considered on the basis of the places, types and 
circumstances of his service).  It follows that the claim for 
service connection for tinnitus must be granted.  



ORDER

Service connection for hearing loss in the right ear is 
granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

